Title: To Benjamin Franklin from Vergennes, 4 December 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


				
					à Versailles Le 4. Xbre. 1784.
				
				J’ai L’honneur, Monsieur, de vous envoyer un mémoire par Lequel le Sr. Jean Jacques delvard expose qu’il n’a rien reçu ni de Ses gages ni de Sa part des prises qui ont été faites pendant Six mois qu’il a fait partie de L’équipage du Cutter Corsaire la Revanche, Capitaine Gustave Cunnigham armé en Course en 1777. par le Sieur d’hodge. Je vous prie, Monsieur, de prendre en considération les representations de ce Sujet du Roi, et de vouloir bien lui procurer la justice qui lui est d’autant plus

légitimement due, qu’il est resté estropié des blessures qu’il a reçues pendant qu’il Servoit sur le Corsaire la Revanche.
				J’ai L’honneur d’être très Sincérement, Monsieur, Vôtre très humble et très obéissant serviteur.
				
					
						De Vergennes
					
					M. franklin.
				
			